Citation Nr: 1824129	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  05-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial evaluation (excluding periods of temporary total evaluation) for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to January 23, 2003; in excess of 50 percent from January 23, 2003 to April 27, 2007; and in excess of 70 percent since April 27, 2007.


REPRESENTATION

Veteran represented by:	Shana M. Dunn, Attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the case presently resides with the RO in Baltimore.

This matter was last before the Board in September 2013, at which time the Veteran's claim was remanded for additional development.  For the reasons discussed below, there has not been substantial compliance with the remand directives and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file indicates that the Veteran has been receiving both individual and couples therapy at the Elkton Vet Center.  See May 2016 VA examination, August 2016 VA psychiatry attending note.  However, there are no Vet Center records associated with the claims file.  Vet Center records are considered Federal records in VA's constructive custody.  See M21-1, Part III, Subpart iii, Chapter 1, Section C.2.m.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  VA has an obligation to obtain those records.  38 U.S.C. § 5103A (c); see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Although Vet Center records are considered Federal records, proper authorization from the Veteran in the form of a VA Form 21-4142 or VA Form 21-4142a is required in order to obtain them.  See M21-1, Part III, Subpart iii, Chapter 1, Section C.2.m.

The Board's prior remand noted that a review of the claims file indicated that the Veteran received treatment at Long Beach Hospital and Asbury Park Hospital.  The remand sought any available treatment records from these two facilities.  Subsequent to the remand, the Veteran's attorney wrote a letter in September 2015 clarifying that the Veteran was not treated for a mental health condition at Riverview Medical Center and he was never treated at "Long Beach" but rather in "Long Branch."  The attorney further stated that treatment records should be available from the following medical facilities: Monmouth Medical Center in Long Branch, New Jersey and Jersey Shore University Medical Center in Neptune City, New Jersey.  Additionally, the attorney submitted a VA Form 21-4142 (Authorization to Disclose Information to the Department of Veterans Affairs (VA)) signed by the Veteran.  However, it does not appear that there was any effort to retrieve records from either of these two medical centers.  On remand, efforts should be made to obtain any available records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records, to include any records from the Elkton Vet Center in Elkton, Maryland.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  Obtain and associate with the claims file all available records regarding the Veteran's treatment from Monmouth Medical Center in Long Branch, New Jersey and Jersey Shore University Medical Center in Neptune City, New Jersey.  If there are no available medical records at either facility, this fact should be noted in the Veteran's claims file.

3.  Following any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




